 

 

CLERK US. Bar

DISTRI? OF ¢
UNITED STATES BANKRUPTCY COURT :
District of Oregon rEB 24 2090
inre Case No. 19-31770-pcm11 ““ODGED_. e
Pacific Construction Group, LLC PAID meres OP

Debtor(s)

)
)
)
)
) CREDITOR OBJECTIONS TO PROPOSED
) DISMISSAL OF CASE

)

To Whom It May Concern:

Please be advised that the below signed unsecured creditors in the above captioned case hereby
OBJECT to the proposed dismissal of the case.

Furthermore, the below signed unsecured creditors strongly urge the Trustee to take a close look
at the financial statements disclosed by the Debtor, including November and December 2019
member payments grossly exceeding amounts authorized under the Final Cash Collateral Order,
as well as unjustifiable personal expenses falsely listed as “construction materials cos

    

 

 

 

 

 

 

 

 

Coos
Le ON eee,

Signed: i Ft Signed: YL Ah

; Senfe  p fY
Name: Howard Gregg Cockrill Name: Sarah Catherine Cockrill
Date: February 21, 2020 Date: February 21, 2020
Address: 1821 SW Primrose Street Address: 1821 SW Primrose Street

Portland, OR 97219 Portland, OR 97219

 

 

Case 19-31770-pcm11 Doc131_ Filed 02/24/20

  

 

 

 

 
